t c summary opinion united_states tax_court james j hogan petitioner v commissioner of internal revenue respondent docket no 9886-01s filed date thomas f hewner for petitioner jennifer s mcginty for respondent pajak special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority - respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s and federal income taxes respectively this court must decide whether petitioner engaged in a bed and breakfast activity for profit within the meaning of sec_183 and whether petitioner is entitled to head_of_household filing_status some of the facts in this case have been stipulated and are so found petitioner resided in killbuck new york at the time he filed his petition in petitioner built a house pincite sullivan hollow killbuck new york sullivan hollow residence the sullivan hollow residence has six bedrooms three full baths a living room kitchen dining room deck hot tub and two satellite television systems petitioner and his then-wife jointly held title to the sullivan hollow residence and lived there with their four children petitioner and his then-wife divorced in in petitioner purchased his former wife’s interest in the sullivan hollow residence during the taxable years in issue petitioner worked full- time as an elementary_school principal petitioner’s job as a principal required him to work for months annually in petitioner started what he termed the camelot inn bed breakfast camelot inn at the sullivan hollow residence during and petitioner and his then-fiancé mary ann - - hughes ms hughes worked at the camelot inn during the taxable years in issue ms hughes worked full-time as a school psychologist ms hughes had a house in allegany new york and resided in the house with her son petitioner lived in ms hughes’ allegany house during the years in issue petitioner reported income and expenses from the bed and breakfast activity on his individual federal tax returns for the taxable years through on schedules c profit or loss from business as follows gross_income total expenses total losses tax_year reported claimed claimed dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number additionally for the taxable years and petitioner reported zero income in each year and claimed losses of dollar_figure and dollar_figure respectively on schedules f profit or loss from farming with respect to beef cattle activity petitioner did not own any cattle in either or petitioner also claimed losses for the taxable years and of dollar_figure and dollar_figure respectively with respect to beef cattle activity on his schedules f petitioner also reported income of dollar_figure and claimed a loss of dollar_figure in with respect to a woodworking activity the record is otherwise silent about this activity on his and federal tax returns petitioner claimed q4e- head_of_household filing_status based on his claim that he provided a household for his daughter jamie jamie was born on date during and jamie was a full-time_student at penn state university during these years jamie remained at penn state university for the summer months as a participant in the rotc program respondent determined that the camelot inn was not an activity engaged in for profit within the meaning of sec_183 for the taxable years and respondent disallowed the deductions for schedule c expenses claimed by petitioner with respect to the bed and breakfast activity of dollar_figure and dollar_figure respectively respondent allowed petitioner schedule a deductions for taxes which had been claimed on his schedules c of dollar_figure and dollar_figure for and respectively plus an additional deduction in of dollar_figure for state taxes withheld respondent also allowed petitioner schedule a deductions for mortgage interest which had been claimed on his schedules c in and of dollar_figure and dollar_figure respectively respondent allowed miscellaneous deductions of dollar_figure and dollar_figure for and respectively for the remaining expenses deducted on his schedules c respondent also determined that petitioner did not gualify for head_of_household filing_status for the taxable years in issue --- - on his schedules c petitioner claimed total deductions as follows advertising dollar_figure dollar_figure car and truck big_number big_number depreciation big_number big_number insurance big_number big_number interest mortgage big_number other big_number big_number legal and professional services big_number big_number office expense repairs and maintenance big_number - - supplies - - big_number taxes and license big_number big_number travel meals big_number utilities big_number big_number other expenses big_number big_number total dollar_figure dollar_figure it appears from an examination of these deductions that many of them were personal nondeductible expenses sec_262 for instance petitioner admitted that he did not use an attorney in the day-to-day operations of the bed and breakfast petitioner claimed that there were a lot of other issues that came up where my ex-wife was attacking my use of the property as a bed and breakfast as stated petitioner had purchased his former wife’s interest in the property prior to the start of the bed and breakfast activity he deducted part of these legal expenses on his schedules c at trial respondent asserted that petitioner’s bed and breakfast activity was a homegrown tax_shelter to shelter his w-2 - - income a review of the record proves this to be an accurate assessment in addition during and petitioner owned no beef cattle reported no income from beef cattle yet claimed losses of dollar_figure and dollar_figure from beef cattle on his schedules f for petitioner claimed dollar_figure additional losses on a second schedule c from an alleged wood working activity petitioner’s use of various schedules on his returns shows that he had learned to use them as a tax cash cow sec_183 disallows any deduction attributable to activities not engaged in for profit except as provided under sec_183 sec_183 allows those deductions which otherwise are allowable regardless of profit objective sec_183 b allows those deductions which would be allowable if the activity were engaged in for profit but only to the extent that gross_income attributable to the activity exceeds the deductions permitted by sec_183 sec_183 defines activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 the basic standard for determining whether an expense is deductible under sec_162 and sec_212 and thus not subject_to the limitations of sec_183 is the following a taxpayer must show that he or she engaged in or carried on the activity with an actual and honest objective of making a profit 90_tc_74 78_tc_642 affd without opinion 702_f2d_1205 d c cir while a taxpayer need not have a reasonable expectation of profit the facts and circumstances must demonstrate that he or she entered into the activity or continued the activity with the actual and honest objective of making a profit 88_tc_464 dreicer v commissioner supra pincite the taxpayer’s objective to make a profit must be analyzed by looking at all the surrounding facts dreicer v commissioner supra pincite these facts are given greater weight than the taxpayer’s mere statement of intent id sec_1_183-2 income_tax regs provides a nonexclusive list of relevant factors which should be considered in determining whether the taxpayer has the requisite profit objective the factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and any elements indicating personal pleasure - - or recreation sec_1_183-2 income_tax regs these factors are not applicable or appropriate in every case 86_tc_360 the facts and circumstances of the case in issue remain the primary test id in determining whether petitioner was engaged in the bed and breakfast activity with the requisite intent to make a profit all of the facts and circumstances of his situation must be taken into account 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 and b income_tax regs no single factor is controlling nor is the existence of a majority of factors favoring or disfavoring a profit objective necessarily controlling 32_f3d_94 4th cir affg tcmemo_1993_396 sec_1_183-2 income_tax regs petitioner generally bears the burden_of_proof with respect to this determination rule a golanty v commissioner supra pincite mccarthy v commissioner tcmemo_2000_135 petitioner does not argue the applicability of sec_7491 and the record does not reflect that sec_7491 applies we first consider the manner in which the taxpayer carries on the activity the fact that a taxpayer carries on the activity in a businesslike manner and maintains complete and accurate books_and_records may indicate a profit objective 72_tc_659 sec_1 b income_tax regs petitioner maintained a separate bank account for the camelot inn petitioner had some books_and_records of his activity petitioner filed a business certificate with the cattaraugus county clerk to certify that he was doing business as the camelot inn while the maintenance of accurate records is necessary for the purpose of substantiating deductions record keeping alone is not enough petitioner also provided a document titled the camelot inn bed and breakfast business plan this is not a business plan thi sec_1s more accurately titled on the second page as a history and description of the business petitioner’s so-called business plan established no business goals for the camelot inn petitioner did not keep the type of records which could be used to increase the profitability of a business petitioner never prepared budgets or market projections which would outline strategies for ensuring a profitable business venture and making informed business decisions on a periodic basis such lack of information upon which to make educated business decisions tends to belie a taxpayer's contentions that an activity was pursued with the primary objective of making a profit dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir petitioner never ascertained how or when he would make a profit or how he could change his operating methods to improve -- - his profitability to begin with petitioner stated that his location was one mile off route on a side road called sullivan hollow which pretty much meant that i wasn’t going to get drive by business petitioner testified that he cut back guite a bit on advertising and reduced the price charged for the rooms petitioner’s ads were attractive but did not display his building apparently because his bed and breakfast building would not compare favorably with other bed and breakfast buildings which were pictured in the other ads he offered into evidence we note that none of the changes made by petitioner in essence to reduce losses and control costs had any material effect petitioner continued to incur sizeable losses thus we find petitioner did not carry on the activity in a businesslike manner we conclude that this factor is not indicative of the requisite profit objective we consider the expertise of the taxpayer a taxpayer’s expertise research and study of an activity as well as his consultation with experts may be indicative of a profit objective sec_1_183-2 income_tax regs prior to operating the camelot inn petitioner served as a chef in the united_states army ms hughes worked during college as a housekeeper and receptionist at a motel petitioner belonged to the cattaraugus county tourism bureau and the national bed and breakfast association however petitioner testified that he had no prior experience operating a bed and breakfast prior to starting the bed and breakfast petitioner did not consult experts nor did petitioner consult with business experts during the regular course of operations for the bed and breakfast it appears over the course of the activity that petitioner gained little expertise regarding the business aspects and profitability of a bed and breakfast activity petitioner claimed he went into the bed and breakfast activity to cover his additional expenses from his divorce yet he only had losses we conclude that this factor is not indicative of a profit objective we consider the time and effort expended by the taxpayer in carrying on the activity an intent to derive a profit may be demonstrated by a taxpayer who devotes much of his personal time and effort to the activity a taxpayer who withdraws from another occupation to devote most of his energies to the activity or a taxpayer who devotes a limited amount of time but employs competent and gualified people to carry on the activity sec_1_183-2 b income_tax regs during the taxable years in issue petitioner worked full- time as an elementary_school principal petitioner’s official workday was from a m to p m petitioner would also have early morning meetings and after-school activities petitioner stated that his work days as principal varied but that there were times i’d feel like i was putting ina hour day during the taxable_year petitioner also claimed he operated a woodworking business ms hughes was also employed full-time as a school psychologist petitioner does not contend that any other individuals were employed by the camelot inn most important is that petitioner generally participated in the bed and breakfast activity only when he was not at his full-time job as a school principal on the whole in addition to petitioner’s full-time occupation and other business activities petitioner expended only minimal time and effort on the bed and breakfast activity we conclude that this factor is not indicative of a profit objective we consider the taxpayer’s expectation that assets used in the activity may appreciate in value the term profit encompasses appreciation in the value of assets used in the activity sec_1_183-2 income_tax regs accordingly a profit objective may be inferred even where there are no operating profits so long as the appreciation in value of the activity’s assets exceeds its operating_expenses of the current_year and its accumulated losses from prior years golanty v commissioner t c pincite petitioner argues that he expects the camelot inn’s primary asset the residence to appreciate in value petitioner offered a residential appraisal that the market_value of the sullivan hollow residence was dollar_figure as of date petitioner offered no evidence of the market_value of the residence as of the years in issue based on an appraisal the market_value of the sullivan house residence as of date was dollar_figure petitioner’s accumulated losses from through year total dollar_figure assuming that the residence appreciated in value each year from through then the accumulated losses of the camelot inn through exceeded the residence’s appreciation in value at that time the goal must be to realize a profit in the entire operation 45_tc_261 affd 379_f2d_252 2d cir petitioner testified that he purchased the residence from his ex-wife because first of all the land that this house is built on has been in my family since about second of all i constructed the home myself literally with hammer and nails petitioner did not purchase the sullivan hollow residence for speculative appreciation consequently we conclude this factor weighs against finding a profit objective we consider the taxpayer’s success in carrying on other similar or dissimilar activities we have recognized that a taxpayer’s success in other business activities may indicate a profit objective hoyle v commissioner tcmemo_1994_592 sec_1_183-2 income_tax regs petitioner purportedly conducted several other business activities prior to and during the time he operated the bed and breakfast activity during the years through petitioner who had no cattle allegedly was engaged in a beef cattle activity with respect to that activity petitioner reported losses of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for those years on his schedules f in petitioner reported an dollar_figure loss with respect to an asbestos and radon abatement activity petitioner reported a profit of dollar_figure with respect to the asbestos and radon abatement activity in in petitioner reported an dollar_figure loss with respect to a woodworking activity we conclude that the largely unsuccessful results from petitioner’s other purported activities do not indicate a profit objective we consider the taxpayer’s history of income or losses with respect to the activity a history of losses over an extended period of time may indicate the absence of a profit objective 72_tc_28 sec_1_183-2 income_tax regs the magnitude of the activity’s losses in comparison with its revenues is an indication that the taxpayer did not have a profit objective dodge v commissioner tcmemo_1998_89 affd without published opinion 188_f3d_507 6th cir in this case petitioner’s losses in comparison with his revenues are substantial no profits have ever been generated from petitioner’s bed and breakfast activity and none are expected in the near future this factor weighs against finding a profit objective we consider the amount of occasional profits if any which are earned if an activity generates only small infrequent profits and typically generates large losses the taxpayer conducting the activity may not have a profit objective sec_1_183-2 income_tax regs in this context profit means economic profit independent of tax savings 84_tc_564 as we have set forth above petitioner has a history of substantial losses there is no indication from the record that petitioner can realistically expect profitability in the near future this factor weighs -- - against finding a profit objective we consider the financial status of the taxpayer substantial income from sources other than the activity in guestion particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit hillman v commissioner tcmemo_1999_ sec_1_183-2 income_tax regs during the taxable years and petitioner reported unrelated gross_income of dollar_figure and dollar_figure respectively during the same years petitioner reported schedule c losses from the bed and breakfast activity of dollar_figure and dollar_figure respectively petitioner used these losses to reduce his gross_income by percent for and percent for these reductions led to substantial tax savings for petitioner consequently this factor weighs against a finding of a profit objective given due consideration to the record as a whole we find that during the taxable years in issue petitioner did not operate the bed and breakfast activity with an intent to make a profit accordingly we sustain respondent’s disallowance of petitioner’s schedule c deductions we next consider whether petitioner is entitled to head_of_household filing_status for and petitioner contends that he maintained a household for his daughter jamie during the taxable years and respondent determined that petitioner’s proper filing_status for the taxable_year at issue is single sec_2 in relevant part defines head_of_household as an unmarried taxpayer who maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of a person who is an unmarried son or daughter of the taxpayer sec_2 a the term principal_place_of_abode is synonymous with home sec_1 c income_tax regs a taxpayer shall be considered as maintaining a household only if he pays more than one-half the costs of the household sec_1_2-2 income_tax regs the costs of maintaining a household include property taxes mortgage interest rent utility charges upkeep and repairs property insurance and food consumed on the premises id during the taxable years at issue jamie was a full-time_student at penn state university in and jamie remained at college during the summer months as a participant in the rotc program petitioner testified that for the most part jamie wasn’t in the area at all she was away at college petitioner although unmarried during the taxable years in issue has not met the requirements to file as head_of_household petitioner lived in ms hughes’ residence during the years in issue petitioner testified that he paid weekly child_support to his former wife during the taxable years in issue petitioner did not offer evidence that he provided more than one-half the costs of maintaining a household for himself and jamie petitioner did not provide any evidence of the total annual costs of maintaining a household for himself and jamie accordingly we sustain respondent’s determination with respect to this issue to the extent that we have not addressed any of the parties’ arguments we have considered them and conclude they are irrelevant or without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
